Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed June 10, 2022.
Claims 16, 19, 23, 25, 26. 29, and 32 have been amended.
Claims 16-21, 23-31, and 33-37 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated March 24, 2022, May 25, 2022, and July 12, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-21, 23, 25-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US Publication 2008/0034314 A1) in further view of Riscutia et al. (US Publication 2016/0132301 A1) and Stoakley et al. (US Publication 2001/0045961 A1).
Regarding claim 16, Louch teaches a system for generating a user interface, comprising: 
a processor (The computer 102 generally includes a processor 103)([0057]); and  
memory storing instructions that, when executed by the processor, cause the system to perform operations (Some portions of the detailed description are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory)([0235]) comprising: 
determine a user interface manager, from a plurality of user interface managers, to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration)([0069]; a dashboard from a collection of dashboards is determined based on system configuration); and 
execute the user interface manager to generate a visual appearance for … a user interface for displaying multiple applications executed by the operating system (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard … invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface for an operating system, Figure 4B – an exemplary generated user interface for displaying multiple applications executed by the operating system (i.e. stock and iTunes) is shown), wherein the user interface manager comprises a plurality of rules to indicate a layout of the user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]), wherein the layout of the user interface is two-dimensional representation of the applications (FIG. 10 illustrates nested dashboard display areas 1004 and 1010 ... the dashboard display areas 1004 and 1010 can be presented in ... two-dimensional)([0181]) and system controls (The display area for a dashboard environment can be customized based on its theme or class by specifying various attributes or properties of the display area, such as fonts, styles, colors, type and number of control and navigation mechanisms)([0176]). 
Louch differs from the claim in that Louch fails to explicitly teach detecting a type of the system based on hardware components residing within the system or coupled to the system. However, Riscutia  discloses of detecting a type of the system based on hardware components residing within the system or coupled to the system (Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the system detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
Although, Louch-Riscutia discloses using themes to generate a user interface (Louch - the dashboard manager can be displayed in a format that is consistent with a dashboard theme or content)([0147]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach generating a visual appearance for an operating system (e.g. visual style of buttons). However, using themes to generate a visual appearance for an operating system is taught by Stoakley (As shown in FIG. 2, four different overall appearances are shown for each of the buttons 200, 202 and 204. Each different appearance setting is coordinated and is called a “theme ... The theme is a collection or set of appearance characteristics relating to a particular subject or desired visual environment ... to be applied to the controls and other components of the visual display)([0039]; Figure 2 – an exemplary generation of visual appearance of buttons for an operating system is shown). The examiner notes Louch, Riscutia, and Stoakley teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the generating of Louch-Riscutia to include the generating of Stoakley such that the system generates an interface and visual appearance of operating system components (e.g. buttons) within the interface according to themes. One would be motivated to make such a combination to provide the advantage of enhancing user experience ([0007]; Stoakley).
Regarding claim 17, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 18, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).
Regarding claim 19, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the operations further comprise: display the user interface based on at least one display characteristic corresponding to the user interface manager (Louch - The display area for a dashboard environment can be customized based on its theme or class by specifying various attributes or properties of the display area, such as fonts, styles, colors, type and number of control and navigation mechanisms, viewing angles (e.g., full screen, half screen, etc.) and the like)([0176]).
Regarding claim 20, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the user interface manager is to manage at least two subordinate user interface managers, wherein each of the at least two subordinate user interface managers is to execute a separate application (Louch - FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets ... a hierarchy of dashboards ... the dashboard E-1 has been selected by a user, and the contents of Dashboard E-1 (i.e., Widget A, Widget B) are displayed. Note that the dashboard E-1 is a nested dashboard)([0208]; dashboards maybe nested (i.e. containing subordinate dashboard), each dashboard contains separate executing applications (i.e. widgets)).
Regarding claim 21, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the user interface manager is also to manage a shell application that is to support experiences (Louch - a dashboard bundle could have a “travel” theme and include a weather dashboard with weather widgets, a hotel reservation widget)([0216]; dashboards include applications (i.e. widgets) that support experiences (e.g. traveling experience)).
Regarding claim 23, Louch-Riscutia-Stoakley teach the system of claim 16, wherein the operations further comprise: detect an input device is coupled to the system and generate a new user interface manager based on the input device (Louch - Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0158]).
Regarding claim 25, Louch-Riscutia-Stoakley teach the system of claim 23, wherein the operations further comprise: store a state of the user interface in response to transitioning from the user interface manager to the new user interface manager (Louch - State information for each dashboard can be saved enabling the dashboards to be restored to their previous respective configurations)([0158]).
Regarding claim 26, Louch teaches a method for generating a user interface, comprising:
determining a user interface manager, from a plurality of user interface managers, to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration)([0069]; a dashboard from a collection of dashboards is determined based on system configuration); and
executing the user interface manager to generate … a user interface for displaying multiple applications (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface, Figure 4B – an exemplary generated user interface for displaying multiple applications (i.e. stock and iTunes) is shown) and an application launcher by the system (the dashboard environment 802 includes ... groups of widgets 818)([0165]; an group of widgets is a list of widgets), wherein the user interface manager comprises a plurality of rules to indicate a layout of the user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]) including an area of the screen for the system that is to be occupied by the application launcher and the multiple applications (The display area for a dashboard environment can be customized based on its theme or class by specifying various attributes or properties of the display area, such as … viewing angles (e.g., full screen, half screen, etc.) and the like)([0176]).
Louch differs from the claim in that Louch fails to explicitly teach detecting a type of the system based on hardware components residing within the system or coupled to the system. However, Riscutia  discloses of detecting a type of the system based on hardware components residing within the system or coupled to the system (Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the method detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
Although, Louch-Riscutia discloses using themes to generate a user interface (Louch - the dashboard manager can be displayed in a format that is consistent with a dashboard theme or content)([0147]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach generating a visual appearance for an operating system (e.g. visual style of buttons). However, using themes to generate a visual appearance for an operating system is taught by Stoakley (As shown in FIG. 2, four different overall appearances are shown for each of the buttons 200, 202 and 204. Each different appearance setting is coordinated and is called a “theme ... The theme is a collection or set of appearance characteristics relating to a particular subject or desired visual environment ... to be applied to the controls and other components of the visual display)([0039]; Figure 2 – an exemplary generation of visual appearance of buttons for an operating system is shown). The examiner notes Louch, Riscutia, and Stoakley teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the generating of Louch-Riscutia to include the generating of Stoakley such that the method generates an interface and visual appearance of operating system components (e.g. buttons) within the interface according to themes. One would be motivated to make such a combination to provide the advantage of enhancing user experience ([0007]; Stoakley).
Regarding claim 27, Louch-Riscutia-Stoakley teach the method of claim 26, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 28, Louch-Riscutia-Stoakley teach the method of claim 26, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).
Regarding claim 30, Louch-Riscutia-Stoakley teach the method of claim 26, wherein the user interface manager is to manage at least two subordinate user interface managers, wherein each of the at least two subordinate user interface managers is to execute a separate application (Louch - FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets ... a hierarchy of dashboards ... the dashboard E-1 has been selected by a user, and the contents of Dashboard E-1 (i.e., Widget A, Widget B) are displayed. Note that the dashboard E-1 is a nested dashboard)([0208]; dashboards maybe nested (i.e. containing subordinate dashboard), each dashboard contains separate executing applications (i.e. widgets)).
Regarding claim 31, Louch-Riscutia-Stoakley teach the method of claim 26, wherein the user interface manager is also to manage a shell application that is to support experiences (Louch - a dashboard bundle could have a “travel” theme and include a weather dashboard with weather widgets, a hotel reservation widget)([0216]; dashboards include applications (i.e. widgets) that support experiences (e.g. traveling experience)).

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Louch, Riscutia, Stoakley, and in further view of Townsend (US Publication 2014/0101343 A1).
Regarding claim 24, Louch-Riscutia-Stoakley teach the system above wherein a plurality of input devices are coupled to the system to generate a user interface manager (Louch - computer 102 generally includes ... one or more input devices 114 (e.g., keyboard, mouse, etc.)  … Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0057] and [0158]). Louch-Riscutia-Stoakley differs from the claim in that Louch-Riscutia-Stoakley fails to teach the input device is a game controller and providing a gaming console user interface. However, a gaming controller input device and providing a gaming console user interface is taught by Townsend (The launcher application 205 executes on the host device 104 to provide a ten-foot user interface (e.g., viewable on the display 106 from ten feet away) that allows a user to launch the games 206, 208 and browse for new games in the marketplace ... The input to open the launcher application 202 may be received 510 from the controller 108 (e.g., the user uses the controller to navigate to and select the launcher application 510))([0039] and [0073]). The examiner notes Louch, Riscutia, Stoakley, and Townsend teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input devices and user interface of Louch-Riscutia-Stoakley to include the gaming controller and providing of Townsend such that the system includes a gaming controller as an input device for generating a gaming console user interface. One would be motivated to make such a combination to provide the advantage of increasing the versatility of the generated user interface by providing additional input device types and additional user interface types. 
Regarding claim 29, Louch-Riscutia-Stoakley teach the method above, wherein input for a plurality of input devices are coupled to the system are detected and a new user interface manger is generated based on the input device (Louch - computer 102 generally includes ... one or more input devices 114 (e.g., keyboard, mouse, etc.)  … Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0057] and [0158]). Louch-Riscutia-Stoakley differs from the claim in that Louch-Riscutia-Stoakley fails to teach the input device is a game controller and providing a gaming console user interface. However, a gaming controller input device and providing a gaming console user interface is taught by Townsend (The launcher application 205 executes on the host device 104 to provide a ten-foot user interface (e.g., viewable on the display 106 from ten feet away) that allows a user to launch the games 206, 208 and browse for new games in the marketplace ... The input to open the launcher application 202 may be received 510 from the controller 108 (e.g., the user uses the controller to navigate to and select the launcher application 510))([0039] and [0073]). The examiner notes Louch, Riscutia, Stoakley, and Townsend teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input devices and user interface of Louch-Riscutia-Stoakley to include the gaming controller and providing of Townsend such that the method includes a gaming controller as an input device for generating a gaming console user interface. One would be motivated to make such a combination to provide the advantage of increasing the versatility of the generated user interface by providing additional input devices and additional user interface types. 

Claims 33-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US Publication 2008/0034314 A1) in further view of Riscutia et al. (US Publication 2016/0132301 A1) and Hunt et al. (US Publication 2004/0039862 A1).
Regarding claim 33, Louch teach a system for generating a user interface comprising: 
a processor (The computer 102 generally includes a processor 103)([0057]); and 
a storage device to store a plurality of instructions that, in response to being executed by a processor (The computer 102 also includes a local storage device 106 ... any medium that participates in providing instructions to a processor for execution)([0058]), cause the processor to: 
select a first user interface manager from a visual tree of user interface managers to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration … The use of nested display areas associated with different dashboard environments enables users to organize dashboards into hierarchies based on a user interests ... FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets)([0069], [0185], and [0208]; a dashboard is determined based on system configuration, an exemplary visual tree of dashboards is shown in Figure 17), wherein the visual tree resides in a user interface host (The dashboard data structures can be stored locally in any suitable computer-readable medium, such as memory, a hard disk and the like)([02013]); and 
execute the selected first user interface manager to generate a first user interface for displaying multiple applications by the system (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface, Figure 4B – an exemplary generated user interface for displaying multiple applications (i.e. stock and iTunes) is shown), wherein the selected first user interface manager comprises a first plurality of rules to indicate a layout of the first user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]);
detect a change … (dashboard environments can be invoked (with their associated display areas presented in a user interface) in response to ...  inferred by context or programmatically by an application, operating system, etc.)([0163]; inferring or programmatically invoking a dashboard is a result of detected change);
based on the detected change, select a second user interface manager from the visual tree of user interface mangers  (two dashboard environments and their associated display areas can be created, invoked and/or presented as desired, depending on the needs of a user, application, operating system, etc.)([0161]; a second dashboard is selected based on change); and
execute the selected second user interface manager to generate a second user interface for the system (FIG. 8 illustrates a user interface 800 displaying dashboard environments 802 and 804)([0158]; Figure 8 - an exemplary generated second interface using a second dashboard is shown), wherein the second user interface maintains a state of the first user interface (State information for a widget can be ... commonly maintained across all dashboards in which the widget appears)([0158]), and the second user interface manager comprises a second plurality of rules to indicate a layout of the second user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438)([0087]; each dashboard as associated layout rules).
Louch differs from the claim in that Louch fails to explicitly teach detecting a type of the system based on hardware components residing within the system or coupled to the system. However, Riscutia  discloses of detecting a type of the system based on hardware components residing within the system or coupled to the system (Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the system detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
The combination of Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach the change detected is a change in a hardware component coupled to the system. However, detecting a change in a hardware component coupled to a system to trigger selecting an interface manager and generating a layout for a user interface using the interface manager is taught by Hunt (The present technique provides a system and method for responding to system event, such as a hardware reconfiguration ... the present technique provides a plurality of viewing/display profiles for various different configurations of the computer system. Each viewing/display profile may have a variety of viewing/display settings, such as ... layout for applications, user settings, active applications, and various other settings ... the appropriate viewing/display profile is used to reconfigure or reinitialize the system to adapt to the new system configuration)([0022] and [0023]). The examiner notes Louch, Riscutia, and Hunt teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the generating of Louch-Riscutia to include the detecting of Hunt such that the system detects a change in hardware, selects an appropriate interface manager, and utilizes the selected interface manager to generate an appropriate user interface. One would be motivated to make such a combination to provide the advantage of providing a real-time adaptation of a computer system ([0022]; Hunt). 
Regarding claim 34, Louch-Riscutia-Hunt teach the system of claim 33, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 35, Louch-Riscutia-Hunt teach the system of claim 33, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).
Regarding claim 37, Louch-Riscutia-Hunt teach the method of claim 26, wherein the layout rules control whether the multiple application can be visible in a full screen mode (Hunt - Each viewing/display profile may have a variety of viewing/display settings, such as ... active applications … The application settings 904 may comprise any configuration parameters affecting the operation of a particular application, the screen placement of the application)([0023] and [0070]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Louch, Riscutia, Hunt, and in further view of Trueblood (US Patent 5,675,755).
Regarding claim 36, Louch-Riscutia-Hunt teach the method above, wherein layout rules define placement of windows corresponding to application (Louch - Various other metadata can be stored in the dashboard data structure, including but not limited to: metadata associated with the display of a dashboard or an associated widget (e.g., size, position, font, style, etc.)([0213]). Louch-Riscutia-Hunt differs from the claim in that Louch-Riscutia-Hunt fails to teach rules defining if windows may overlap. However, rules defining if windows may overlap is taught by Trueblood (window behavior is governed by two simple rules. First, normal windows are never given higher positions in the stack order than always-visible window ... always-visible windows are prevented from overlapping with each other)(column 7 lines 8-14). The examiner notes Louch, Riscutia, Hunt, and Trueblood teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the layout rules of Louch-Riscutia-Hunt to include the overlap rule of Trueblood such that the method determines whether application windows may overlap in a layout. One would be motivated to make such a combination to provide the advantage of allowing users to combine window attributes including an always-visible attribute and a transparent background attribute (column 2 lines 43-45; Trueblood).

Response to Arguments
Applicant's arguments with respect to claims 16-21, 23-31, and 33-37 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. 
The document cited therein and enumerated below teaches a method and apparatus for detecting change in system hardware, selecting an appropriate manager, and executing the manager to generate an appropriate interface. 
20020059514A1
20040230940A1 
20060132473A1
WO2007036091A1
The document cited therein and enumerated below teaches a method and apparatus for executing a user interface manager to generate a visual appearance for an operating system. 
6188399B1
20020039101A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145